Citation Nr: 1012733	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected residuals of pelvic 
inflammatory disease, status post subtotal hysterectomy and 
right unilateral salpingo oophorectomy.  

2.  Entitlement to extraschedular consideration for service-
connected residuals of pelvic inflammatory disease, status 
post subtotal hysterectomy and right unilateral salpingo 
oophorectomy.

3.  Entitlement to total disability rating due to individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from March 1943 until October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, granted service connection for residuals of pelvic 
inflammatory disease, status post subtotal hysterectomy and 
right unilateral salpingo oophorectomy, and assigned a 30 
percent disability rating, effective July 2006.  

The Board finds that the record raises the question of 
entitlement to Extraschedular evaluation.  As there is no 
possibility that any further development could result in an 
increase of the Veteran's schedular rating, the issues have 
been separated, as set forth on the title page of this 
decision.  As explained in the REMAND, the issue of TDIU is 
also implicated here and has been included as an issue on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The extraschedular issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's uterus and one ovary were removed following a 
hysterectomy in May 1946; she complains of pain, vaginal 
bleeding, and vaginal dryness as residuals of that 
procedure. 




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for residuals of pelvic inflammatory 
disease, status post subtotal hysterectomy and right 
unilateral salpingo oophorectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.116, Diagnostic Codes (DCs) 7619-7618 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

The Veteran's claim here arises from an appeal of the 
initial evaluation following the grant of service 
connection.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

Service connection for pelvic inflammatory disease (PID), 
status post subtotal hysterectomy and right unilateral 
salpingo oophorectomy was established in March 2008, and the 
RO assigned a 30 percent disability rating pursuant to 
38 C.F.R. § 4.116, Diagnostic Code (DC) 7619-7618.  

The Veteran's specific disability is not listed in the 
Rating Schedule, and it appears the RO assigned DC 7619-7618 
for the residuals of the removal of her uterus and one ovary 
following hysterectomy in May 1946.  It appears the RO 
determined that DC 7618 was the most appropriate diagnostic 
code to evaluate the Veteran's disability, as it affords the 
Veteran the highest possible disability rating.  See 
38 C.F.R. § 4.116, DCs 7618 and 7619.  

The Veteran is seeking entitlement to a disability rating 
higher than 30 percent for her service-connected residual 
pelvic inflammatory disease (PID) disability.  Specifically, 
she has asserted that she suffers from constant pain, which 
prevents her from doing even part time work, and that a 30 
percent disability rating does not adequately compensate her 
for the pain and suffering she has endured due to not being 
able to have children and grandchildren.  

Review of the evidence shows that, in addition to the 
Veteran's complaints of pain, she has also complained of 
vaginal dryness and vaginal bleeding in conjunction with her 
service-connected residual PID disability.  See February 
2008 VA examination report; see also VA outpatient treatment 
records dated January and February 2008.

The Board notes that the Veteran is currently receiving the 
highest possible disability rating that can be assigned 
three or more months after removal of the uterus.  Indeed, 
DC 7618 provides that a 100 percent disability rating will 
be assigned for three months after removal of the uterus and 
that a 30 percent rating will be assigned thereafter.  See 
38 C.F.R. § 4.116, DC 7618.  Moreover, there are no other 
relevant alternate code sections for consideration that 
could afford a higher evaluation.  Indeed, DC 7616 affords a 
50 percent rating but only if both ovaries had been removed, 
which is not the case here.  

In sum, while the Board acknowledges the Veteran's 
complaints of pain, bleeding and dryness, there is simply no 
schedular basis for an increased rating here.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

An initial rating in excess of 30 percent for residuals of 
pelvic inflammatory disease, status post subtotal 
hysterectomy and right unilateral salpingo oophorectomy is 
denied.


REMAND

In this case, it is not clear whether the 30 percent rating 
assigned under DC 7618 contemplates the Veteran's complaints 
of continued pain, vaginal dryness, and vaginal bleeding, as 
30 percent is the standard rating applied to any veteran who 
is three or more months post removal of the uterus, 
regardless of their current symptoms.  Therefore, because 
the disability picture appears to involve symptoms not 
contemplated in the rating schedule, and given that the 
Veteran has asserted that she is unable to do even part time 
work because of the pain associated with her service-
connected disability, the matter should be referred to the 
Under Secretary for Benefits or Director, Compensation and 
Pension Service, for extraschedular consideration under 
38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (any reference to loss of work, no matter 
how minimal, raises the possibility of extra-schedular 
consideration because the question of an extra-schedular 
rating is a component of a veteran's claim for an increased 
rating), citing Floyd v. Brown, 9 Vet. App. 88, 96 (1996) 
(the Board is obligated to consider the applicability of the 
extra-schedular rating regulation).  

The Board also finds that, given the Veteran's statement 
regarding her inability to work due to service-connected 
disability, the record also raises the issue of entitlement 
to a total disability rating based upon individual 
unemployability (TDIU) under 38 C.F.R. §§ 3.340, 3.341, and 
4.16.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  The Board may not reject a claim for a TDIU without 
producing evidence that the Veteran can perform work that 
would produce sufficient income to be other than marginal.  
Indeed, VA's duty to assist requires that VA obtain an 
examination that includes an opinion on the effect of the 
Veteran's service-connected disabilities on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  In this 
regard, the Board notes that the evidentiary record does not 
contain any opinion that addresses whether the Veteran's 
service-connected disability renders her unable to secure or 
follow a substantially gainful occupation.  Therefore, on 
remand, the RO will be requested to obtain a medical opinion 
that addresses the effect the Veteran's service-connected 
disability has on her ability to obtain and maintain 
employment.  

In addition to the foregoing, 38 U.S.C.A. § 7105 (d)(1) 
provides that, following receipt of a notice of 
disagreement, VA must issue a statement of the case that 
includes a summary of the evidence pertinent to the issues 
with which the Veteran expressed disagreement, a citation of 
pertinent laws and regulations, and a discussion of how 
those laws and regulations affects VA's decision.  The Board 
notes that the Veteran has not been provided with this 
information as it pertains to the portions of his claim 
involving extra-schedular consideration and/or entitlement 
to TDIU.  Therefore, on remand, the RO should provide the 
Veteran and her representative with a supplemental statement 
of the case that contains the necessary information.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Schedule the Veteran for a social and 
industrial survey, which includes 
information concerning the Veteran's 
previous employment and the reasons for 
leaving her prior jobs.  Contact with 
the employers should be made as 
indicated, and the assistance of the 
Veteran in obtaining this information 
should be required as needed.  

2.  Upon completion of the above, send 
the claims file to a VA examiner to 
opine whether it is at least as likely 
as not that the Veteran is unable to 
secure and follow substantially gainful 
employment due to her service-connected 
residuals of pelvic inflammatory 
disease, status post subtotal 
hysterectomy and right unilateral 
salpingo oophorectomy.  All opinions 
should be accompanied by a clear 
rationale.  If the examiner cannot 
respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3.  Next, submit the claim for an extra-
schedular evaluation, under 38 C.F.R. 
§ 3.321(b) and also, if TDIU cannot be 
granted based on the above actions, 
under 38 C.F.R. § 4.16(b), to include a 
full statement as to the Veteran's 
service-connected disability, employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on the issue.  Actions taken 
thereafter should proceed in accordance 
with the directives of the Under 
Secretary for Benefits or Director, 
Compensation and Pension Service.  

4.  If the TDIU claim continues to be 
denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case that 
addresses such issue, and they should be 
afforded the appropriate opportunity to 
respond thereto.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


